Exhibit 3.2 AMENDMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF IGNITE RESTAURANT GROUP, INC. Ignite Restaurant Group, Inc., a corporation organized and existing under the Delaware General Corporation Law (the “DGCL”) of the State of Delaware , hereby certifies as follows: FIRST : that the name of this corporation is Ignite Restaurant Group, Inc. and that the Certificate of Incorporation of this corporation was originally filed with the Secretary of the State of the State of Delaware pursuant to the DGCL on February 4, 2002 (originally filed under the name of Joe’s Crab Shack—Delaware, Inc., as amended on October 13, 2006 and on July 7, 2009, and as further amended and restated on May 15, 2012). SECOND : that the Board of Directors duly adopted resolutions, in accordance with the applicable provisions of the DGCL, proposing to amend the Amended and Restated Certificate of Incorporation of this corporation, declaring said amendment to be advisable and in the best interests of this corporation and its stockholders, and authorizing the appropriate officers of this corporation to solicit the consent of the stockholders therefor, which resolution setting forth the proposed amendment is as follows: RESOLVED , that the Amended and Restated Certificate of Incorporation of this corporation be amended as follows: 1. Article 6, Section 3 of theAmended and Restated Certificate of Incorporation is hereby amended and restated in its entirety as follows: “Section 3.
